
	
		I
		112th CONGRESS
		2d Session
		H. R. 5201
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain filament
		  polyester, foam-backed window shade material in a plain weave.
	
	
		1.Certain filament polyester,
			 foam-backed window shade material in a plain weave
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material composed of 100% filament polyester yarns
						in a plain weave with a fabric weight of 480 grams per square meter with a foam
						backing of which 58% is a dispersion of polyurethane, acrylic and
						fluoropolymer, 40% is a white dispersion consisting of Titanium Dioxide
						dispersed in water and 2.0% is other auxiliaries (provided for in subheading
						5903.90.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
